                                                                                                                              Case 2:20-cv-00977-JCM-NJK Document 4
                                                                                                                                                                  5 Filed 06/22/20
                                                                                                                                                                          06/23/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant,
                                                                                                                         6    OneMain Financial Group, LLC
                                                                                                                         7                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         8                                FOR THE DISTRICT OF NEVADA
                                                                                                                         9    KATHERINE WASMUND;                            CASE NO. 2:20-cv-00977-JCM-NJK
                                                                                                                         10                         Plaintiff,
                                                                                                                                                                            STIPULATION AND ORDER TO
                                                                                                                         11   v.                                            EXTEND TIME FOR DEFENDANT
                                                                                                                                                                            ONEMAIN FINANCIAL GROUP, LLC
                                                                                                                         12   ONEMAIN FINANCIAL GROUP, LLC;                 TO RESPOND TO PLAINTIFF’S
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            COMPLAINT
                                                                                                                         13                         Defendant.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                                 (First Request)
                                                                                                                         15

                                                                                                                         16
                                                                                                                                     Plaintiff Katherine Wasmund (“Plaintiff”) and Defendant OneMain Financial
                                                                                                                         17
                                                                                                                              Group, LLC (“OneMain”)1 stipulate and agree that OneMain has up to and including
                                                                                                                         18
                                                                                                                              July 6, 2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional
                                                                                                                         19
                                                                                                                              time to investigate Plaintiff’s allegations and for OneMain to prepare a response.
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                             [Continued on following page.]
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, OneMain is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40240343 v1
                                                                                                                              Case 2:20-cv-00977-JCM-NJK Document 4
                                                                                                                                                                  5 Filed 06/22/20
                                                                                                                                                                          06/23/20 Page 2 of 2



                                                                                                                         1           This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 22nd day of June, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                               KIND LAW
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                           By: /s/ Michael Kind
                                                                                                                              Joel E. Tasca, Esq.                             Michael Kind, Esq.
                                                                                                                         7    Nevada Bar No. 14124                            Nevada Bar No. 13903
                                                                                                                              BALLARD SPAHR LLP                               8860 South Maryland Parkway, Suite 106
                                                                                                                         8    1980 Festival Plaza Drive, Suite 900            Las Vegas, Nevada 89123
                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                         9                                                    Gregory Haines, Esq.
                                                                                                                              Attorneys for Defendant                         Nevada Bar No. 9411
                                                                                                                         10   OneMain Financial Group, LLC                    HAINES & KRIEGER, LLC
                                                                                                                                                                              8985 S. Eastern Avenue, Suite 350
                                                                                                                         11                                                   Henderson, Nevada 89123
                                                                                                                         12                                                   Attorneys for Plaintiff
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              Katherine Wasmund
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16                                           ORDER
                                                                                                                         17                                           IT IS SO ORDERED:
                                                                                                                         18

                                                                                                                         19                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                         20
                                                                                                                                                                                     June 23, 2020
                                                                                                                                                                      DATED:
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #40240343 v1
